By the Court,
Wallace, C. J.:
The prisoner upon trial upon an indictment for the crime of murder relied for defense upon his alleged insanity at the time of the homicide, and called as a 'witness one O’ifeal, who testified to some peculiarities in the appearance and conduct of the prisoner on the day of the homicide, and stated his belief therefrom to be that the prisoner “ must have been entirely out of his right mind,” etc. Upon cross-examination, the District Attorney exhibited to the witness a paper purporting to be signed by the witness and inquired if his name appearing thereto was in his handwriting, to which the witness answered that his signature thereto was genuine. To this inquiry and to the answer thereto, there was no objection made .upon behalf of the prisoner. The witness was then asked by the District Attorney if he had signed a verdict as a member of the Coroner’s jury—the verdict being produced and read to the witness as part of the question—it appearing that the verdict was to the effect that the killing done by the prisoner was done with malice aforethought and with premeditation. Before he answered the question, the verdict inquired of was placed in his hands, *165and he was permitted to read and examine it. The counsel for the prisoner thereupon objected to the question on the ground that it was “ incompetent, irrelevant, and inadmissible, and as an effort to prove the contents of a written record by parol.” This objection was overruled, and the witness thereupon answered that he did sign the verdict in question.
1. That the examination of the witness did not involve “ an effort to prove the contents of a written record by parol ” within the objection made by the prisoner is clear, for it distinctly appears that the paper placed in the hands of the witness, and concerning which the inquiry was made, was the original verdict referred to.
2. It also appears by the bill of exceptions contained in the record that the District Attorney did inquire of the witness whether or not, as a member of the Coroner’s jury, he signed a verdict of a certain tenor or effect—undertaking, in the question as asked, to state its tenor and effect. Conceding that such a question was objectionable within the rule to be observed upon cross-examination of a witness in such cases, it does not appear that any objection was taken to the question by the prisoner’s counsel; but even had such objection been made at the time the question was asked, it also appears that before the witness answered the “ original verdict ” was shown to him, and he answered only after he had examined and read the same.
3. It was competent to inquire of the witness whether or not he had signed the verdict in question, or if he had alone, or in connection with other persons, signed any other writing then produced and shown to him, to the effect that the prisoner was not insane. Though proof that the witness had signed a paper, written a letter, or made statements at any former period of time to the effect that in his then opinion the prisoner was sane, would not amount to an impeachment of him in the strict sense as a witness, yet it would at all events go to the reliability of his opinion. It would, in this *166view, certainly be pertinent to inquire of a person testifying to Ms opinion in a case whether or not he had before then expressed a different opinion, and also, if desired, to inquire of the grounds or matters upon which the change of his opinion had been brought about, and to do so would not necessarily be to discredit or to question his veracity, but to test to some extent the value of his opinion.
The charge given by the Court correctly set before the jury the principles of law applicable to the case, and there was no error in refusing the first three instructions asked by the prisoner.
Judgment affirmed and the Court below directed to fix a day to carry the sentence into execution.
Neither Mr. Justice Rhodes nor Mr. Justice Crockett expressed an opinion.